                          Case 2:20-cv-00453-GMN-DJA Document 31
                                                              30 Filed 03/01/21
                                                                       02/23/21 Page 1 of 2




                     1    Paul T. Trimmer
                          Nevada State Bar No. 9291
                     2    Eric Magnus (admitted Pro Hac Vice)
                          Georgia Bar No. 801405
                     3    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     4    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     5    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     6    Fax: (702) 921-2461
                          Email: paul.trimmer@jacksonlewis.com
                     7    Email: daniel.aquino@jacksonlewis.com

                     8    Attorneys for Defendant

                     9
                     10                               UNITED STATES DISTRICT COURT

                     11                                      DISTRICT OF NEVADA

                     12   LISA DANIELS,
                                                                              Case No.: 2: 20-cv-00453-GMN-DJA
                     13                 Plaintiff,
                                                                              STIPULATION AND PROPOSED
                     14          vs.                                          ORDER FOR EXTENSION OF STAY
                                                                              PENDING MEDIATION
                     15   ARIA RESORT & CASINO, LLC; DOES I
                          through V, inclusive; and ROE                       (FIRST REQUEST)
                     16   CORPORATIONS I through V, inclusive

                     17                 Defendants.

                     18          Defendant Aria Resort & Casino, LLC, (“Defendant” or “Aria”), by and through its
                     19   counsel, Jackson Lewis P.C., and Plaintiff Lisa Daniels (“Plaintiff”), by and through her counsel,
                     20   Claggett & Sykes Law Firm, hereby stipulate and request that the stay of this action and all
                     21   related deadlines be extended pending the outcome of the currently-scheduled mediation.
                     22          On December 23, 2020, the Court granted the parties’ request to stay this action in its
                     23   entirety while the parties scheduled a mediation in this matter. ECF No. 29.          The parties
                     24   subsequently agreed to mediate the matter before Hon. Philip M. Pro (Ret.) at JAMS. However,
                     25   April 8, 2021 is the soonest date on which Judge Pro is available. The parties have scheduled the
                     26   mediation to occur on April 8, 2021, and accordingly stipulate and request that this matter be
                     27   stayed in its entirety until April 15, 2021, one week following the mediation. On or before April
                     28   15, 2021, the parties will submit a joint status report to the Court indicating the result of the

Jackson Lewis P.C.
                                                                          1
    Las Vegas
                          Case 2:20-cv-00453-GMN-DJA Document 31
                                                              30 Filed 03/01/21
                                                                       02/23/21 Page 2 of 2




                     1    mediation and either proposing a discovery plan and scheduling order or a schedule for approval

                     2    of the settlement.

                     3            This is the parties’ first request for extension of the stay in this matter and is made in good

                     4    faith and not for the purpose of delay. As a trial date has not yet been set in this case, the trial will

                     5    not be postponed due to the requested stay.

                     6            Based on the foregoing, the parties respectfully request that the Court enter an order

                     7    granting the parties’ requested relief.

                     8            Dated this 23rd day of February, 2021.

                     9    CLAGGETT & SYKES LAW FIRM                              JACKSON LEWIS P.C.

                     10
                                 /s/ Joseph N. Mott                                     /s/ Daniel I. Aquino
                     11   Sean K. Claggett, Esq., Nevada Bar No. 8407            Paul T. Trimmer, Nevada State Bar No. 9291
                          Joseph N. Mott, Esq., Nevada Bar No. 12455             Eric Magnus (admitted Pro Hac Vice)
                     12                                                          Daniel I. Aquino, Nevada State Bar No. 12682
                          4101 Meadows Lane, Suite 100                           300 S. Fourth Street, Suite 900
                     13   Las Vegas, Nevada 89107                                Las Vegas, Nevada 89101

                     14   Attorneys for Plaintiff                                Attorneys for Defendant

                     15                                                  ORDER

                     16           IT IS HEREBY ORDERED this matter is stayed in its entirety until April 15, 2021.

                     17           IT IS FURTHER ORDERED the parties will submit to the Court a joint status report on

                     18   or before April 15, 2021. The status report will include the results of the parties’ mediation efforts

                     19   and propose a schedule for the case to proceed either with discovery or the settlement approval

                     20   process.

                     21
                     22     IT IS SO ORDERED.                             Dated this __
                                                                                     1 day of March, 2021.
                     23
                     24
                     25
                     26                                                   ___________________________________
                                                                          Gloria M. Navarro, District Judge
                     27                                                   UNITED STATES DISTRICT COURT
                     28
Jackson Lewis P.C.
                                                                             2
    Las Vegas
